DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “movebly-mounted, preferably at least rotatably- or pivotably-mounted bearing element” (Claim 6), the “drive element, preferably of a drive device” (Claim 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
Claims 1, 7, 11, 13-15, 18, and 20 are objected to because of the following informalities:  
In line 2 of claim 1, “comprising” should be --comprising:--
In line 3 of claim 1, “which in … device can” should be --which, in … device, can--
In lines 3-5 of claim 7, “wherein besides the actuation motion course as a second motion course, yet a first motion course” should likely be --wherein the actuation motion course is a second motion course and a first motion course-- for clarity
In lines 5-6 of claim 7, “course, is” should be --course is--
In line 6 of claim 11, “upon in particular a” should be --upon, in particular, a--
In line 6 of claim 13, Applicant likely intended “prevented by” to read --prevented during-- (see Specification pg. 26 lines 7-11)
In line 5 of claim 14, “which in” should be --which, in-- and “device can” should be --device, can--
In claim 14, “wherein an acquisition system … detectable is provided” should be --wherein an acquisition system is provided … detectable.--
In line 10 of claim 15, “information,” should be --information; and--
In line 10 of claim 18, “course, of” should be --course of--
In line 5 of claim 20, “which in” should be --which, in--
Appropriate correction is required.

Improper Markush Grouping
Claim 6 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent 
The Markush grouping of “one of the following elements: a movably-mounted, preferably at least rotatably- or pivotably-mounted bearing element, a rotatably-mounted element on a fixed axle of the movement device, a rotatably-mounted shaft, a drive element, preferably of a drive device” is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: in the context of the claimed invention, the alternatives are not functionally equivalent because they do not perform the same or similar operation and thus do not share a common use within the invention of claim 5. 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Double Patenting
Claims 1, 4-5, 7, 10, 14-15, and 20 are provisionally rejected on the ground of nonstatutory double patenting.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/327,800 (‘800). Although the claims at claim 1 is generic to all that is recited in claim 1 of ‘800 and claim 4 is generic to all that is recited in claim 1 of ‘800. That is, claim 1 of ‘800 is a species of the generic category recited in claim 1, or in other words, claim 1 of ‘800 falls entirely within the scope of claim 1. Claim 1 of ‘800 also falls entirely within the scope of claim 4. 
Specifically, “at least one actuation motion course” recited in claim 1 of the present application is generic to “a first motion course” and “a second motion course” recited in claim 1 of ‘800, and “at least one actuation acquisition element” is generic to “a comparison sensor element and an actuation sensor element” recited in claim 1 of ‘800. “At least the second motion course can be assessed by the detection of the actuation acquisition element” recited in claim 4 is generic to “the first motion course can be assessed … and the second motion course can be assessed …” recited in claim 1 of ‘800. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 4-5, and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 16/327,800 (‘800). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 is generic to all that is recited in claim 5 of ‘800, claim 5 is generic to all that is recited in claim 5 of ‘800, and claim 7 is generic to all that is recited in claim 5 of ‘800. That is, claim 5 of ‘800 falls entirely within the scope of claims 5-7, individually, so claims 5-7 are anticipated by claim 5 of ‘800. 
Specifically regarding claim 1 of the present application, “at least one actuation motion course” recited in claim 1 is generic to “at least a first motion course” and “at least a second motion course” recited in claim 5 of ‘800. “At least one actuation acquisition element” recited in claim 1 is generic to “at least a comparison sensor element and an actuation sensor element” recited in claim 5 of ‘800. 

Specifically regarding claim 5 of the present application, “so that upon actuation, at least one actuation motion course” recited in claim 5 is generic to “such that upon actuation at least a second motion course” recited in claim 5 of ‘800. The “at least one actuation acquisition element” recited in claim 5 is anticipated by “at least a comparison sensor element and an actuation sensor element” recited in claim 5 of ‘800. “At least the second motion course can be assessed by the detection of the actuation acquisition element” recited in claim 5 is anticipated by “and the second motion course can be assessed by the second detection of the actuation sensor element” recited in claim 5 of ‘800.
Specifically regarding claim 7 of the present application, “a first motion course of the movement device upstream the second motion course” recited in claim 7 is anticipated by “through at least a first motion course of the movement device, … and the handle can be manually actuated in the operating position, such that upon the actuation at least a second motion course of the movement device is effected” recited in claim 5 of ‘800. “The first motion course can be differentiated from the second motion course by means of the sensing” recited in claim 7 is generic to “the first motion course can be assessed by a first detection of the comparison sensor element and by a second detection of the actuation sensor element, and the second motion course can be assessed by the second detection f the actuation sensor element” recited in claim 5 of ‘800.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 16/327,800 (‘800). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 is generic to all that is recited in claim 10 of ‘800. That is, claim 10 of ‘800 falls entirely within the scope of claim 10 and claim 10 is anticipated by claim 10 of ‘800. Specifically, because a drive movement that can be transmitted to the first movement element and transmitted to the handle part recited in claim 10 of ‘800 is a species of the generic category of “at least a drive device or a first movement element is connected with the handle part for the transmission of force” recited in claim 10. Additionally, “the first motion course differs from the actuation motion course” recited in claim 10 is anticipated by the first motion course and second motion course recited in independent claim 5 of ‘800.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 16/327,800 (‘800). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 is generic to all that is recited in claim 14 of ‘800. That is, claim 14 of ‘800 falls entirely within the scope of claim 14 so claim 14 is anticipated by claim 14 of ‘800. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 16/327,800 (‘800). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 is generic to all . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of copending Application No. 16/327,800 (‘800). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 is generic to all that is recited in claim 21 of ‘800. That is, claim 21 of ‘800 falls entirely within the scope of claim 20 so claim 20 is anticipated by claim 21 of ‘800. Specifically, because a first motion course and a second motion course recited in claim 21 of ‘800 is a species of the generic category of “at least one actuation motion course” recited in claim 20, and a comparison sensor element and an actuation sensor element recited in claim 21 is a species of the generic category of “at least one actuation acquisition element.” 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 6-7, 10, and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites “preferably the rotary axle” and “preferably the movement.” The phrase “preferably” renders the claim indefinite because it is unclear whether Applicant intends the limitation(s) following the phrase to be part of the claimed invention, which may lead to confusion over the intended scope of the claim. See MPEP 2173.05(d).
Claim 2 recites the limitation "the movement of the movement element" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation will be interpreted as: a movement of the movement element during the at least one actuation motion course.

Claim 3 recites the limitation "the region of a rotary axle" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites “preferably the movement.” The phrase “preferably” renders the claim indefinite because it is unclear whether Applicant intends the limitation(s) following the phrase to be part of the claimed invention, which may lead to confusion over the intended scope of the claim. See MPEP 2173.05(d).

Claim 6 recites “preferably of a drive device.” The phrase “preferably” renders the claim indefinite because it is unclear whether Applicant intends the limitation(s) following the phrase to be part of the claimed invention, which may lead to confusion over the intended scope of the claim. See MPEP 2173.05(d).

Claim 7 recites the limitation "the actuation" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation will be interpreted as: manual actuation in the operating position
Claim 7 recites the limitation “the sensing” in line 8. There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites “at least a drive device or a first movement element is connected with the handle part for the transmission of force at least only in a first motion course or exclusively at least form- or force-fittingly.” First, the recitation of “at least only” makes it unclear if the scope of the claim is limited to the transmission of force only in a first motion course or if the transmission of force may occur in more than one motion course because “at least” does not limit from additional features but “only” does. Likewise the recitation of “exclusively at least” makes it unclear if the scope of the claim is limited to exclusively form- or force-fittingly because “at least” does not limit from additional features but “exclusively” does.
It is also unclear if Applicant intends the drive device or first movement element is connected with the handle part (1) for the transmission of force or (2) form- or force-fittingly, or if Applicant intends the transmission of force occurs only during to the first motion course or transmission results from a form- or force-fitting connection. Furthermore the specification fails to clarify the purpose of the 
For purposes of examination, the limitation(s) will be interpreted as: at least a drive device or a first movement element is connected with the handle part
for the transmission of force at least in a first motion course, or
at least form- or force-fittingly.

Claim 14 recites the elements:
a handle device
a vehicle
a movement device
at least one actuation motion course
at least one actuation acquisition element
a detection of the actuation acquisition element
Claim 14 depends from claim 5 and therefore includes all limitations of claim 5, including the same elements listed above. It is unclear if the elements recited in claim 14 are intended to be the same elements recited in claim 5 or if claim 14 is intended to provide a second movement device, a second movement of a handle part, a second actuation motion course, etc. For examination purposes, claim 14 will be treated as the referring to the elements previously recited in claim 5. 

Claim 15 recites the limitation "upon said actuation" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Claim 15 previously recites “the handle part … is unblocked for actuation” but does not positively recite an actuation. For purposes of examination, the limitation will be interpreted as: upon actuation of the handle in the operation position.

Claims 16-20 are rejected for depending on claim 15 and therefore including the indefinite language of claim 15.
	
	Claim 16 is indefinite because it is unclear what steps are required to practice the method. Claim 16 depends from claim 15 and therefore includes all limitations of claim 15. Claim 15 recites “conducting at least one detecting by means of at least one actuation acquisition element to establish an actuation acquisition information.” It is unclear if the limitation(s) recited in claim 16, “a first detection to establish a first acquisition information,” is intended to further limit the method of claim 15 by providing additional step(s). 
The phrase “preferably” in lines 7 and 8 renders the claim indefinite because it is unclear whether Applicant intends the limitation(s) following the phrase to be part of the claimed invention, which may lead to confusion over the intended scope of the claim. See MPEP 2173.05(d).

Claim 17 recites the limitation "the actuation" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Claim 15 previously recites “the handle part … is unblocked for actuation” but does not positively recite an actuation.
Claim 17 is also indefinite because it is unclear what steps are required to practice the method. Claim 17 depends from claim 15 therefore includes all limitations of claim 15. Claim 15 recites “assessing the actuation acquisition information.” It is unclear if the limitation(s) recited in claim 17, “the actuation acquisition information is compared with a control information for a drive device” is intended to further define the “assessing” step in the method of claim 15 or if claim 17 is intended to further limit the method of claim 15 by providing additional step(s).

Claim 18 is also indefinite because it is unclear what steps are required to practice the method. Claim 18 depends from claim 15 therefore includes all limitations of claim 15. It is unclear if the limitation(s) recited in claim 18, “for an unblocking, the handle part is moved according to a first movement” and “for the conducting of the actuation, is moved according to a second movement” is intended to further limit the method of claim 15 by providing additional step(s) required to practice the method. 
The phrase “preferably” in line 6 renders the claim indefinite because it is unclear whether Applicant intends the limitation(s) following the phrase to be part of the claimed invention, which may lead to confusion over the intended scope of the claim. See MPEP 2173.05(d).

Claim 20 recites the elements:
a handle device
a vehicle
a handle part
a movement device
at least one actuation motion course
at least one actuation acquisition element
Claim 20 depends from claim 15 and therefore includes all limitations of claim 15, including the same elements listed above. It is unclear if the elements recited in claim 20 are intended to be the same elements recited in claim 15 or if claim 20 is intended to provide a second handle part, second movement device, etc. For examination purposes, claim 20 will be treated as the referring to the elements previously recited in claim 15.
Claim 20 also refers to several elements twice within the claim; for example, “a handle device” in lines 4 and 10, “a movement device” in lines 5 and 11, and “a detection of the actuation acquisition 
	Claim 20 is indefinite as a single claim which claims both an apparatus (an acquisition system and a handle device) and the method steps of using the apparatus (steps recited in claim 15). MPEP 2173.05(p); see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011) (holding a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was indefinite because the emphasized limitation is not directed to the system, but to actions of individual callers, creating confusion as to when direct infringement occurs); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under pre-AIA  35 U.S.C. 112, second paragraph); see also IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005) (finding a system claim that recited "an input means" and required a user to use the input means was indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means.").

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.




Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 14 fails to further limit the subject matter of claim 5 from which the claim depends. The recitation of “an acquisition system for the detection of an actuation in a handle device of a vehicle … is provided” is trivial and does not provide additional function or structure, as the “acquisition system” comprise the same elements already provided in claim 5 and performing the same functions. Similarly, “a movement of a handle part of the handle device” fails to further limit the subject matter of claim 5 which provides “the handle part is manually actuatable in an operating position, so that upon actuation.” Thus, claim 14 fails to specify a further limitation of the subject matter claimed in claim 5. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aerts et al., US Pub. 2017/0275930 [hereinafter: Aerts].

Regarding claim 1, Aerts discloses an acquisition system for the detection of an actuation in a handle device of a vehicle ([0006]), comprising: 
a movement device (Fig. 1, swing arm 108 + shaft 110), which, in a movement of a handle part of the handle device (Fig. 1, handle base member 104; Fig. 2A, door handle 206), can be brought into at least one actuation motion course 220 (Fig. 2D; [0037]: the user pulling on the door handle 206 to rotate the swing arm corresponds to an actuation motion course), 
wherein at least one actuation acquisition element 134 (Fig. 1A) is arranged on the movement device (Figs. 1-1A illustrate the sensor 134 is arranged on the movement device), so that the actuation motion course can be assessed by a detection of the actuation acquisition element ([0027], [0037]: actuation motion course of the movement device is detected by the sensor 134), whereby the actuation is detectable ([0031]: actuation in a handle device of a vehicle is detectable from actuation of the swing arm 108 and shaft 110). 

Regarding claim 2, Aerts further discloses the movement device (Fig. 1, swing arm 108 + shaft 110 + motor 118) comprises at least one movement element 108 (Fig. 1), which is moveable around a rotary axle 110 (Fig. 1), whereby the movement of the movement element during the at least one actuation motion course can be detected by means of the actuation acquisition element (316, Fig. 3; [0031], [0036]-[0037]: rotation of the swing arm about the shaft in the actuation motion course can be detected by the actuation acquisition element), wherein preferably the rotary axle 110 (Fig. 1) corresponds to a handle part axle or is configured spaced from the handle part axle (Fig. 1 illustrates the rotary axle is spaced apart from the handle part axle; [0022]: handle base member 104 is connected to a handle part axle), wherein preferably the movement of the movement element during the at least one actuation motion course depends on the movement of the handle part (Figs. 2D; [0037]: movement of the swing arm 108 in the actuation motion course depends on a user pulling the handle member).

Regarding claim 3, Aerts discloses the actuation acquisition element is arranged in the region of a rotary axle 110 (Fig. 1), and is oriented towards at least one movement element 136 (Fig. 1) of the movement device ([0027]: magnet assembly 136 is mounted to the shaft of the movement device) in order to detect a movement of the movement element (Fig. 1A illustrates the sensor 134 is oriented towards a movement element 136 to detect movement of the movement element), wherein preferably the movement of the movement element is specific to the actuation motion course ([0027], [0037]: during the actuation motion course of the movement device, the shaft and thus the magnet assembly rotates, or moves, beyond a threshold angle), and the actuation motion course is at least partially specific to the actuation in the handle device ([0037] the actuation motion course of the movement device occurs when the handle part extends beyond the presented position, corresponding to actuation in the handle device).

Regarding claim 4, Aerts discloses the movement device can be brought into a multi-stage motion course (Fig. 3), wherein the movement device can be brought into a first motion course for the transfer of the handle part from a resting position to an operating position 312 (Fig. 3; [0036]), and after 316 (Fig. 3; [0037]: user pulling the handle further corresponds to the actuation motion) course), wherein at least the second motion course can be assessed by the detection of the actuation acquisition element ([0027] the actuation motion course is detected the sensor 134 via rotation of the magnet assembly).

Regarding claim 5, Aerts discloses a handle device for a moveable part of a vehicle 100, comprising:
a movably-mounted handle part 206 (Fig. 2A; handle base member 104, Fig. 1) and a movement device (Fig. 1, swing arm 108 + shaft 110 + motor 118),
wherein the handle part is manually actuatable in an operating position ([0036]: a user can pull the handle from the presented position, which corresponds to an operating position), so that upon actuation, at least one actuation motion course of the movement device occurs ([0037]: upon pulling the handle, the handle part and movement device move in at least one actuation motion course; Fig. 3 illustrates the shaft rotates from angle 312 to 316 when the handle is pulled corresponding to the actuation motion course), 
wherein at least one actuation acquisition element 134 (Fig. 1A) is arranged on the movement device (Figs. 1-1A illustrate the sensor 134 is arranged on the movement device), so that the actuation motion course can be assessed by a detection of the actuation acquisition element ([0031], [0037]: actuation motion course of the movement device is detected by the sensor 134), whereby the actuation is detectable ([0031]: actuation in a handle device of a vehicle is detectable from actuation of the swing arm 108 and shaft 110).

claim 6, Aerts discloses the movement device comprises at least one movement element (Fig. 1, swing arm 108 + shaft 110), wherein at least one of the movement elements 110 (Fig. 1) is configured as one of the following elements: 
a movably-mounted, preferably at least rotatably- or pivotably-mounted bearing element,
a rotatably-mounted element, on a fixed axle of the movement device,
a rotatably-mounted shaft 110 (Fig. 1; [0031]),
a drive element, preferably of a drive device.

Regarding claim 7, Aerts discloses besides the actuation motion course as a second motion course ([0037]: the user pulling on the door handle 206 to rotate the swing arm and shaft corresponds to an actuation motion course as a second motion course), yet a first motion course of the movement device upstream the second motion course is provided ([0036]: handle moving to the presented position so that it can be grasped corresponds to a first motion course upstream the second motion course), so that upon manual actuation in the operating position, only the second motion course of the movement device occurs ([0037]: when the user manually actuates the handle from the operating position, the handle is only pulled from the presented position corresponding to the second motion course, the first motion course does not occur), and the first motion course can be differentiated from the second motion course by means of the sensing (Fig. 3; [0036]-[0037]: the angle sensed indicates the first motion course and is different from the second motion course). 

Regarding claim 8, Aerts discloses the movement device (Fig. 1, swing arm 108 + shaft 110 + motor 118) includes a drive device 118 (Fig. 1) for the handle part ([0024]), wherein a first movement ([0024]: rotating to move the handle from the retracted position to the presented position) can be transmitted by the drive device to the handle part ([0024]: motor actuates the link to bring the handle to the presented position), so that a first motion course of the movement device occurs ([0022], [0024]: motor rotates a first amount which rotates the swing arm and shaft corresponding to a first motion course), which is different from the actuation motion course (Fig. 3; [0024], [0037]: the first motion course corresponds to the movement device moving to present the handle, which is different from the actuation motion course wherein a user pulls the handle from the presented position which rotates the movement device to an angle beyond the presented position).

Regarding claim 9, Aerts discloses a movement element 108 (Fig. 1) is connected with the handle part 104 (Fig. 1) at least in a rigid or co-rotational or non-displaceable manner ([0022]: swing arm is pivotally connected to the handle base member, corresponding to being connected in a non-displaceable manner because the connection cannot be displaced on the handle part or swing arm) or in one piece or monolithically. 

Regarding claim 10, Aerts discloses at least a drive device 118 (Fig. 1) or a first movement element 108 (Fig. 1) is connected with the handle part 104 (Fig. 1) for 
the transmission of force at least in a first motion course ([0024]: motor 118 connected with the handle through the four-bar link for transmission of force at least when moving the handle to the presented position; [0022]: swing arm 108 is connected with the handle base for transmission of force from the motor at least when moving the handle to the presented position) 
or at least form- or force-fittingly, 
wherein the first motion course differs from the actuation motion course (Fig. 3; [0024], [0037]: the first motion course corresponds to movement to the presented position by the motor, which is different from the actuation motion course wherein handle is manually pulled from the presented position).

Regarding claim 11, Aerts discloses a comparison acquisition element is provided, which is configured as a control device for a drive device ([0018]: controller for the handle motor corresponds to the comparison acquisition element) for causing a first motion course ([0024] the motor causes extension of handle to the presented position, corresponding to a first motion course), so that based upon in particular, a comparison of a first acquisition information 314 (Fig. 3) of the comparison acquisition element ([0036]: controller has an angle threshold information 314) and a second acquisition information 316 (Fig. 3) of the actuation acquisition element 134 (Fig. 1A), at least the first motion course or the actuation motion course can be assessed ([0037]: the actuation motion course can be assessed by a comparison of the monitored angle 316 from the sensor 134 with a threshold value 314). 

Regarding claim 12, Aerts discloses the movement device comprises a drive device 118 (Fig. 1), wherein the drive device comprises at least a first movement element 214 (Fig. 2A; [0032]), so that a drive movement occurs by the first movement element ([0036]: motor drives the shaft and the shaft rotates), and can be transmitted to the handle part as a first movement in a first motion course ([0036]: movement of the shaft is transmitted to the handle via the paddle gear and swing arm to move the handle to the presented position, corresponding to a first movement in a first motion course), and indirectly, can be transmitted to a second movement element 208 (Fig. 2A) of the movement device ([0036]: the drive movement is transmitted to the swing arm indirectly by the paddle gear).

Regarding claim 13, Aerts discloses at least one movement element 110 (Fig. 1) of the movement device is provided, and is respectively formed as a translatory-fixed part of the handle device 100 (Fig. 1; [0022]: the shaft is translatory-fixed part because it is stationary but rotatable), so that a during the movement of the handle part ([0022]: the shaft is mounted by a pivotal connection that prevents translatory movement during the movement of the handle part). 

Regarding claim 14, Aerts discloses an acquisition system is provided for the detection of an actuation in the handle device of the vehicle (claim 16), comprising the movement device (Fig. 1, swing arm 108 + shaft 110 + motor 118), which, in a movement of the handle part of the handle device ([0037]: pulling the handle), can be brought into the at least one actuation motion course ([0037]: the swing arm actuates and the shift rotates, corresponding to the at least one actuation motion course), wherein the at least one actuation acquisition element is arranged on the movement device (Figs. 1-1A illustrate the sensor 134 is arranged on the movement device), so that the actuation motion course can be assessed by the detection of the actuation acquisition element ([0031], [0037]: actuation motion course of the movement device is detected by the sensor 134), whereby the actuation is detectable ([0031]: actuation in a handle device of a vehicle is detectable from actuation of the swing arm 108 and shaft 110).

Claims 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aerts et al., US Pat. 9080352 [hereinafter: Aerts II].

Regarding claim 15, Aerts II discloses a method for the detection of an actuation in a handle device for a moveable part of a vehicle (abstract), comprising a movably mounted handle part 104 (Fig. 2) and a movement device 202 (Fig. 7A), wherein the handle part, in an operating position, is unblocked for actuation (Figs. 3A-3B; col. 7 lines 49-50: in the operating position, the handle part is not blocked or prevented from being gripped and pulled, corresponding to the handle part being unblocked in the operating position) so that upon actuation of the handle in the operation position (col. 11 lines 39-42: a user pulling the handle corresponds to actuation of the handle in the operation position), an actuation motion course of the movement device occurs (col. 11 lines 39-42: upon pulling the handle, swing arm moving to press against the sensor corresponds to an actuation motion course), characterized by the following steps:
conducting at least one detecting (col. 10 lines 8-11: actuating the extension sensor and sending a signal corresponds to conducting at least one detecting) by means of at least one actuation acquisition element 700A (Fig. 7A) to establish an actuation acquisition information (col. 11 lines 36-38: a signal corresponding to the second extension force); and
assessing the actuation acquisition information to establish an assessment result (col. 11 lines 42-45: comparing the second extension force), so that the actuation motion course is detected (col. 11 lines 36-42: movement of the swing arm beyond the extended position is detected by comparing the second extension force to a first extension force) in order to detect the actuation of the handle part (col. 11 lines 41-42; col. 12 lines 32-34: actuation of the handle part is detected by detecting movement of the swing arm). 

Regarding claim 16, Aerts II discloses in step a), a first detection (col. 11 lines 64-66: retraction sensor detects retraction force) to establish a first acquisition information (col. 11 line 66-col 12 line 5: comparing the force to a retraction stop threshold establishes a first acquisition information) is effected by a comparison acquisition element 700C (Fig. 7A), and a second detection (col. 10 lines 8-11: pressing the extension sensor a second time) to establish the actuation acquisition information as a second acquisition information (col. 11 lines 36-38: a signal corresponding to the second extension force is the actuation acquisition information) is effected by the actuation acquisition element 700A (Fig. 7A), wherein preferably the first acquisition information is specific to a first motion course (col. 9 lines 37-39: the retraction force response signal generated by the sensor 700C is specific to the handle retracting, corresponding to the first motion course) which is different from the actuation motion course (the first motion course is retracting to generate in a signal from retraction sensor 700C, different from the actuation motion course which is pulling the handle generating a signal from extension sensor 700A), and preferably the first acquisition information is a control information (col. 10 lines 42-48; col. 12 lines 2-5: the first acquisition information is used to determine if the motor should continue running or stop) for a drive device 318 (Fig. 7A) for causing the first motion course (col. 10 lines 44-45: motor 318 causes the handle to retract, corresponding to a drive device for causing the first motion course). 

Regarding claim 17, Aerts II discloses according to step a), the detection occurs at the movement device (col. 9 lines 15-18: sensor 700A detects pressing force from the swing arm 202, corresponding to the detection occurring at the movement device), and according to step b), the actuation acquisition information is compared with a control information for a drive device of the movement device (col. 11 lines 42-45: comparing the second extension force with a first extension force; col. 11 lines 25-35: the first extension force is used to determine when the extension force reaches the extension stop threshold to stop the motor, therefore the first extension force is a control information for a drive device), so that an actuation of the handle in the operation position is detected by means of the comparison (col. 11 lines 40-45). 

Regarding claim 18, Aerts II discloses for an unblocking for the actuation, the handle part is moved according to a first movement (col. 2 lines 53-55: extending from the door) from a resting position (Fig. 1A) to the operating position (Fig. 1B), and for the conducting of the actuation, is moved according to a second movement (col. 11 lines 39-42: a user pulling the handle away from the door) (col. 2 lines 64-67; col. 11 lines 39-45: handle pulled from the operating position to an actuation position corresponds with the swing arm pressing against the extension sensor with greater force), wherein preferably the first movement is conducted automatically (col. 11 lines 25-34: motor automatically drives the first movement), and the second movement is conducted at least partly manually (col. 11 lines 39-42: handle is manually pulled), so that a first motion course of the movement device in the first movement differs from a second motion course of the movement device in the second movement (col. 11 lines 25-34, 39-42: first motion course of the movement device is driven by a motor automatically which differs from the second motion course due to a manual pull on the handle by a user).

Regarding claim 19, Aerts II discloses the movement device 202 (Fig. 7A) causes a movement of the handle part (col. 9 lines 9-11), which includes at least a translatory or rotary movement component (col. 4 lines 12-14: handle extending in a parallel manner corresponds to a translatory movement component).

Regarding claim 20, Aerts II discloses:
at least an acquisition system for the detection of an actuation in the handle device of the vehicle (claim 16), comprising the movement device (Fig. 1, swing arm 108 + shaft 110 + motor 118), which, in a movement of the handle part of the handle device ([0037]: pulling the handle), can be brought into at least one actuation motion course ([0037]: the swing arm actuates and the shift rotates, corresponding to the at least one actuation motion course), wherein at least one actuation acquisition element is arranged on the movement device (Figs. 1-1A illustrate the sensor 134 is arranged on the movement device), so that the actuation motion course can be assessed by the detection of the actuation acquisition element ([0031], [0037]: actuation motion course of the movement device is detected by the sensor 134), whereby the actuation is detectable ([0031]: actuation in a handle device of a vehicle is detectable from actuation of the swing arm 108 and shaft 110) or
the handle device for the movable part of the vehicle 200 (fig. 2) comprising the movably-mounted handle part 104 (Fig. 2) and the movement device, wherein the handle part is manually actuatable in the operating position (col. 11 lines 39-42: a user manually pulls the handle), so that upon actuation, at least one actuation motion course of the movement device occurs (col. 11 lines 39-42: upon pulling the handle, swing arm moves to press against the sensor), wherein at least one actuation acquisition element is arranged on the movement device (col. 8 lines 49-50: upper portion of swing arm corresponds to an actuation acquisition element), so that the actuation motion course can be assessed by a detection of the actuation acquisition element (col. 8 lines 50-51: sensor 700A detects contact with upper portion of swing arm), whereby the actuation is detectable, is operable (abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sobecki et al, US Pat. 8786401, discloses an extendable flush door handle which includes a sensor to detect when the handle is fully extended and to automatically retract after a user releases the handle.
Semineth et al., US Pat. 8552715, discloses a method of determining the actuation positon of a motor-driven element using a Hall effect sensor that detects the change in flux of a magnet mounted to the axle of a motor.
Dingman et al., US Pub. 2010/0007463, discloses a method of detecting actuation of a handle using two microswitches which are activated when the user pulls the handle.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.G.B./               Examiner, Art Unit 3675                                                                                                                                                                                         /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675